Case 3:18-cv-01198-NJR Document 12 *SEALED*                 Filed 02/12/19 Page 1 of 4 Page ID
                                     #114


                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS
                                               )
                                               )
 Douglas & Margaret Kossler,                   )       Case No. 3:18-CV-1198
 individually and as next                      )
 friends of L.K., a minor                      )
                                               )
        Plaintiff,                             )       DOCUMENT FILED UNDER SEAL
                               v.              )
                                               )
 Abbott Laboratories Inc., et al.,             )
                                               )
        Defendant.                             )

                  PLAINTIFF’S MOTION TO APPROVE SETTLEMENT

        Douglas and Margaret Kossler, as next friends of Plaintiff Logan Kossler (L.K.)

 (hereafter “Plaintiff”), a minor, (collectively “Movant”), by and through the undersigned

 counsel, hereby moves this Court to approve the settlement of this case as follows:

        1.      Movant brought this claim against Defendants Abbott Laboratories and AbbVie

 Inc. individually and on behalf of their minor son, the Plaintiff, for injuries and damages

 allegedly sustained as a result of Plaintiff’s in utero exposure to Depakote. Defendants have

 defended and contested this claim and have denied any and all liability for the injuries and

 damages alleged.

        2.      The parties have agreed to compromise and settle this cause of action for the total

 consideration, which the parties have agreed to keep confidential, that is set forth in Exhibit A to

 this Motion.

        3.      On June 7th, 2018, this Court approved creation of, and assumed jurisdiction

 over, the Zoll Qualified Settlement Fund (“QSF”), the fund into which Defendants have

 deposited or shall deposit the settlement consideration, and from which disbursement by the QSF

 Administrator is being requested by this Motion.

                                                   1
Case 3:18-cv-01198-NJR Document 12 *SEALED*                  Filed 02/12/19 Page 2 of 4 Page ID
                                     #115


        4.      On behalf of Plaintiff, Movant has been fully informed by counsel with respect to

 the liability facts, the disputed nature of the causes of action, the nature and extent of the

 damages claimed, attorneys’ fees and expenses, the settlement structure and plan for distribution

 of the settlement proceeds, and any potential lien consequences of settlement. Movant believes

 that this settlement is fair, reasonable and in the best interests of Plaintiff. Movant has signed a

 release on behalf of Plaintiff and understands that the Defendants will be forever released from

 any and all liability, derivative or otherwise, in connection with any and all of the claims and

 damages alleged.

        5.      On June 7th, 2018, this Court appointed Dennis Sheehan as Guardian ad Litem to

 represent the interests of Plaintiff. Mr. Sheehan has reviewed the details of this case, and the

 terms of settlement, and has spoken with Movant and discussed the details of this settlement. As

 set forth in his report, attached as Exhibit B to this Motion, Mr. Sheehan submits that the

 settlement is reasonable, fair, just, and in the best interests of Plaintiff and should be approved by

 the Court.

        6.      Movant employed the undersigned counsel to pursue this claim on behalf of

 Plaintiff pursuant to a contract which provides for the payment of attorneys’ fees and expenses as

 set forth in Exhibit A to this Motion. A general expense holdback amount is included in Exhibit

 A, and once any final additional general expense amounts have been calculated, if any, such

 additional general expense amounts will be reimbursed to the attorneys from the holdback, and

 the balance will be distributed on behalf of Plaintiff as indicated on Exhibit A.

        7.      Movant requests that the Court approve payment of these fees and expenses in

 connection with its approval of this settlement. Movant also requests that the Court approve the

 Guardian ad Litem fees and the settlement-related expenses set forth in Exhibit A to this Motion.



                                                   2
Case 3:18-cv-01198-NJR Document 12 *SEALED*                  Filed 02/12/19 Page 3 of 4 Page ID
                                     #116


        8.      A portion of the settlement award may be subject to liens identified in Exhibit A,

 and Movant requests that the Court approve disbursement of those lien amounts, if any, to the

 lien holder(s). If a lien is not final, a portion of the settlement will be held back to satisfy those

 liens as indicated on Exhibit A. Once the lien(s) is/are final, the final amount will be paid, and

 the balance will be distributed on behalf of Plaintiff as indicated on Exhibit A.

        9.      The settlement proceeds allocated to Plaintiff will be distributed and paid as

 indicated on Exhibit A and in paragraph 8 of the Court’s Order.

        10.     Therefore, Movant moves this Court to approve the settlement. Movant requests

 that the Court approve disbursement of the settlement funds specifically as set forth in Exhibit A

 to this Motion.    This Exhibit details the total consideration as well as the proposed plan for

 disbursement of the settlement proceeds, including the payment of settlement funds for the

 benefit of Plaintiff, applicable expenses and attorneys’ fees, the fees of the Guardian ad Litem,

 any other settlement-related expenses, as well as any applicable liens for the provision of

 medical services that are being satisfied out of the settlement proceeds.

        Based on the foregoing, Movant respectfully requests that this Court approve the

 settlement and issue the attached proposed order, and any such further orders the Court deems

 appropriate.

        DATED February 8th, 2019.


                                                Respectfully Submitted,

                                                James G. O’Brien
                                                Zoll & Kranz, LLC
                                                6620 Central Ave. #100
                                                Toledo, OH 43617
                                                jim@toledolaw.com

                                                ATTORNEYS FOR PLAINTIFF


                                                   3
Case 3:18-cv-01198-NJR Document 12 *SEALED*                 Filed 02/12/19 Page 4 of 4 Page ID
                                     #117


                                 CERTIFICATE OF SERVICE

        I hereby certify that a copy of the foregoing was forwarded in compliance with the
 Federal Rules of Civil Procedure on this, the 8th day of June, 2018 to all counsel of record.


                                                      ______________________________




                                                  4
